Exhibit 10.4.b

 

SECOND AMENDMENT

OF THE

FMC TECHNOLOGIES, INC.

INCENTIVE COMPENSATION AND STOCK PLAN

 

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Incentive Compensation and Stock Plan (the “Plan”); and

 

WHEREAS, the Company now deems necessary and desirable to amend the Plan to
limit the term of the Plan to comply with the changes in the rules of the New
York Stock Exchange;

 

NOW, THEREFORE, by virtue of the authority reserved to the Company by Section 17
of the Plan, the Plan is hereby amended effective as of October 1, 2003, as
follows:

 

The following is added to the end of Section 17. AMENDMENT AND TERMINATION

 

“No award of performance units may be granted to Non-Employee Directors under
Section 14.1 of this Plan after February 16, 2011 or, if later, the date that is
ten years from the date a majority of the stockholders of the Company approve
the most recent version of the Plan.”

 

1